of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wright on 7/31/21.

The application has been amended as follows: 

IN THE CLAIMS: 
In claim 1, lines 15-17, please delete new amendment “wherein the at least one seal is deflected toward the main panel by the top of the enclosure when the header panel assembly is supported thereby, and”;
In claim 1, last paragraph, please delete the period at the end of the claim and add --;--

In claim 27, please delete “26” in line one and add –1—instead
	Please cancel claims 26, 31-32.


Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762  
073121